Exhibit 10.1

March 9, 2015

Mortimer B. Zuckerman

Chairman of the Board

Boston Properties, Inc.

599 Lexington Avenue

Suite 1800

New York, NY 10022

Dear Mort:

This letter agreement supplements the terms of that certain Transition Benefits
Agreement dated March 10, 2013 between Boston Properties, Inc. (the “Company”)
and you (the “Agreement”).

 

  1. Regarding your service as non-executive Chairman of the Company’s Board of
Directors (the “Board”):

 

  (a) You will be entitled to the same compensation payable to other
non-employee directors of the Company (which is reviewed and approved from time
to time by the full Board), currently consisting of:

 

  (i) an annual cash retainer of $60,000 (payable in quarterly installments in
arrears);

 

  (ii) an annual equity award of $120,000 (payable in restricted shares of the
Company’s common stock or, at the director’s election, restricted LTIP units) to
be granted on the 5th business day after each annual stockholders meeting of the
Company at which the director is elected (i.e., in 2015 the grant date is
expected to be May 27, 2015), such award to vest 100% upon the earlier of
(x) the 1st anniversary of the date of grant or (y) the date of the next
succeeding annual meeting; and

(iii) $1,500 per Board meeting attended.

 

  (b) You will be entitled to an aggregate of $350,000 per year as non-executive
Chairman effective beginning January 1, 2015, payable in the form of 1/3 cash
and 2/3 equity as follows:

 

  (i) an annual cash retainer of $116,667 (payable in quarterly installments in
arrears); and

 

  (ii)

an annual equity award of $233,333 (payable in restricted shares of the
Company’s common stock or, at your election, restricted LTIP units) granted on
the 5th business day after each annual stockholders



--------------------------------------------------------------------------------

  meeting of the Company at which you are elected (i.e., in 2015 the grant date
is expected to be May 27, 2015), such award to vest 100% upon the earlier of
(x) the 1st anniversary of the date of grant or (y) the date of the next
succeeding annual meeting.

 

  (c) The pro-rated amount of the equity awards provided in Sections 1(a)(ii)
and 1(b)(ii) above for the period beginning on January 1, 2015 and ending on the
date of the Company’s 2015 annual stockholders meeting (May 19, 2015), or
$134,557, will be granted to you on the date hereof in the form of LTIP units
and such LTIP units will vest 100% on May 19, 2015. The specific terms of this
grant are set forth in the Long-Term Incentive (LTIP) Unit Vesting Agreement
attached as Exhibit A hereto and executed as of the date hereof.

 

  (d) There will be no consulting arrangements between you and the Company for
2015 or thereafter.

 

  (e) If nominated by the Board, you agree to stand for election as a director
of the Company at the 2015 annual stockholders meeting.

 

  2. Pursuant to Section 1(h) of the Agreement, the Company is obligated to
provide you as non-executive Chairman with the same perquisites provided to you
on the date of the Agreement, including, without limitation, your office,
secretarial and other technical assistance, automobile and driver (the “Agreed
Benefits”). The following clarifies the Company’s obligations with respect to
the Agreed Benefits:

 

  (a) For so long as you serve as a member of the Board, you will continue to
receive the Agreed Benefits, which consist of:

 

  (i)

either your existing office suite at the Company’s New York office or office
space located in the Eastern Suite on the 29th floor at 510 Madison Avenue, New
York, NY, in which case the Company will cover moving costs (“Office Space”);

 

  (ii) your existing office furniture, together with other necessary office
fixtures and furnishings, including electronic equipment (computers,
photocopiers, fax machines, internet access, etc.) and related technical
support, comparable to that which is currently provided to you (“Furnishings”);

 

  (iii) on-site and off-site storage facilities comparable to those you
currently use (“Storage”);

 

  (iv) the full-time support of two secretaries of your choosing, currently
Clare Probert (“Executive Assistant”) and Amy Golod (“Secretary”), both of whom
will remain full-time employees of the Company (with all associated benefits);

 

2



--------------------------------------------------------------------------------

  (v) the full-time support of one senior financial and administrative person of
your choosing (“Finance Assistant”), currently Kris Knutson, who will remain a
full-time employee of the Company (with all associated benefits); and

 

  (vi) 24 hour/seven day coverage by drivers of your choosing (“Drivers”),
together with the full-time use of a luxury automobile of a comparable standard
to the vehicle which is currently made available to you (the “Automobile”). The
Automobile is not owned by the Company, but the Company contributed fifty
percent (50%) towards the purchase price.

 

  (b) The following arrangements will apply with respect to the Agreed Benefits
while they are provided to you pursuant to Section 2(a) above:

 

  (i) you will reimburse the Company in advance for fifty percent (50%) of the
total costs of the Secretary and the Finance Assistant;

 

  (ii) you will reimburse the Company in advance for fifty percent (50%) of the
costs attributable to the ownership and operation of the Automobile, including
fuel, insurance, maintenance and excise taxes, with allocation of other such
costs otherwise being calculated consistently with historical practice;

 

  (iii) the salaries/benefits of the Executive Assistant, the Secretary and the
Finance Assistant, and any future compensation increases/decreases, will be
determined by the Company consistent with current practice; and

 

  (iv) with respect to Drivers: (w) since January 1, 2015, they have been
employed by Residential Associates, Inc. (“RAI”) and will continue to be
employed and managed by RAI, or by another employer selected by you other than
the Company or any of its subsidiaries; (x) the Company will reimburse you in
advance for one hundred percent (100%) of their total costs consistent with
commercially reasonable practices; and (y) their salaries/benefits, and any
future compensation increases/decreases, will be determined consistent with
current practice, subject to the Company’s reasonable approval.

 

  (c) If you cease to serve as a member of the Board, then the following
arrangements will apply until December 31, 2019:

 

  (i) you will be entitled to Office Space, Furnishings and Storage as provided
in Section 2(a)(i), (ii) and (iii) above;

 

  (ii) you will be entitled to the services of the Executive Assistant (but not
the Secretary or the Finance Assistant);

 

3



--------------------------------------------------------------------------------

  (iii) you will be entitled to the use of the Automobile and to the services of
Drivers as provided in Sections 2(a)(vi) and 2(b)(iv) above, subject to your
obligation to reimburse the Company in advance for fifty percent (50%) of the
costs attributable to the Automobile as provided in Section 2(b)(ii) above; and

 

  (iv) effective as of the date you no longer serve as a member of the Board,
you will cause the Secretary and the Finance Assistant to move to a different
employment arrangement (and you will be obligated to reimburse the Company in
advance for one hundred percent (100%) of their total costs until such
alternative arrangements are in place).

 

  (d) Beginning January 1, 2020, if you are no longer serving as a member of the
Board, the following arrangements will apply until December 31, 2024:

 

  (i) you will be entitled to Office Space, Furnishings and Storage as provided
in Section 2(a)(i), (ii) and (iii) above;

 

  (ii) when your entitlement to Office Space terminates, you will be entitled to
retain your office furniture;

 

  (iii) you will be entitled to the services of the Executive Assistant, but you
will be obligated to reimburse the Company in advance for one hundred percent
(100%) of the total cost of the Executive Assistant;

 

  (iv) you will not be entitled to the services of the Secretary or the Finance
Assistant; and

 

  (v) the Company will no longer be obligated to reimburse you with respect to
the services of the Drivers as provided in Section 2(b)(iv) above or to bear any
of the costs attributable to the ownership and operation of the Automobile as
provided in Section 2(b)(ii) above.

 

  (e) Except as provided in clauses (i) and (ii) below, all of the foregoing
benefits are personal to you, will cease in the event your death, may not be
extended, in whole or in part, to any other person without the prior written
consent of the Company and shall not inure to the benefit of any successor,
assign or affiliate (or its respective representatives); provided, however,
that:

 

  (i) in the event of your death during either of the periods specified in
Section 2(a) or 2(c) above, the Company will (x) permit the continued use of the
Office Space, Furnishings and Storage as provided in Section 2(a)(i), (ii) and
(iii) above by your executors, administrators and/or heirs until June 30, 2020,
and (y) if at the time of your death Clare Probert is serving as the Executive
Assistant, make her services available to your executors, administrators and/or
heirs for a period of up to six months from the date of your death for purposes
of orderly transition as reasonably requested by them; and

 

4



--------------------------------------------------------------------------------

  (ii) in the event of your death during the period specified in Section 2(d)
above, the Company will permit the continued use of the Office Space,
Furnishings and Storage as provided in Section 2(a)(i), (ii) and (iii) above by
your executors, administrators and/or heirs for a period not to exceed six
(6) months from the date of your death.

In addition, upon termination of the Company’s obligation to bear any of the
costs attributable to the ownership and operation of the Automobile under this
letter agreement, you (or your executors or administrators) shall pay to the
Company, as promptly as reasonably practicable, an amount equal to fifty percent
(50%) of the then residual value of the Automobile.

 

  (f) Advance reimbursements due from or to you pursuant to this letter
agreement may be based on reasonable estimates, but no less frequently than
quarterly the Company will provide you a reconciliation based on actual amounts
and any net true-up amount will be settled in the next following period.

 

  3. As of the date hereof, the exercise period of each of your currently
outstanding, unexercised stock options is hereby extended to the earlier of
(i) one (1) year from the date on which you cease to serve as a member of the
Board of Directors of the Company or (ii) the original expiration date of such
option.

 

  4. The Agreement will remain in full force and effect and the provisions of
Sections 2, 4, 5, 6, 7, 8 and 9 of the Agreement will govern this letter
agreement as if set forth herein in their entirety.

[SIGNATURES FOLLOW ON SEPARATE PAGE]

 

5



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms set forth herein by countersigning
this letter agreement.

 

 /s/ Owen D. Thomas

Owen D. Thomas

Chief Executive Officer

Boston Properties, Inc.

AGREED AND ACCEPTED

 

this 9th day of March, 2015

 /s/ Mortimer B. Zuckerman

Mortimer B. Zuckerman

 

6